16 F.3d 413NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Joseph NNAKAENYI, Defendant-Appellant.
No. 93-5514.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1994.Decided Feb. 8, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Senior District Judge.  (CR-93-42-H)
Joseph Nnakaenyi, appellant pro se.
Lynne Ann Battaglia, U.S. Atty., E. Thomas Roberts, Asst. U.S. Atty., Baltimore, MD, for appellee.
D.Md.
AFFIRMED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Joseph Nnakaenyi appeals from the sentence imposed on his guilty plea to a charge of importation of heroin (21 U.S.C.Sec. 952, 18 U.S.C. Sec. 2).  Because we find that he forfeited the issues he brings on appeal, we affirm.


2
After the government moved for a two-level departure for substantial assistance, Nnakaenyi was ultimately sentenced to seventy-four months' imprisonment.  Nnakaenyi contends that the district court erred in (1) denying him a minor-role adjustment under section 3B1.2* and (2) in determining his relevant conduct under U.S.S.G. Sec. 1B1.3.  He did not raise these issues at sentencing, however, where he made no objections to the presentence report or the court's findings and stipulated to the proper offense level.  By failing to raise these issues below, he has forfeited them on absent plain error appeal.  United States v. Olano, 61 U.S.L.W. 4421 (U.S.1993).  We discern no plain error in this appeal.


3
Therefore, we affirm the sentence imposed by the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.



*
 United States Sentencing Commission, Guidelines Manual (Nov.1992)